DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 4/27/2022 have been accepted. Claims 1, 3-8, 10-15, and 17-20 are still pending. Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 20 are amended. Claims 2, 9, and 16 have been canceled. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/27/2022.
Specification
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (US PGPub 2019/0108099) in view of Knauft et al. (US PGPub 2021/0311631, hereafter referred to as Knauft).
Regarding claim 1, Mazumdar teaches a method for managing data, the method comprising: obtaining data from a host (Paragraph [0042]-[0043], states that the server and physical devices can act as hosts for virtual machines and software processes. Paragraph [0121], states that snapshots for the virtual machines can be made meaning the data is copied (obtained from the host) to be used as a backup), performing an erasure coding procedure to the data to obtain a plurality of slices (Paragraph [0128], states that the chunks/blocks can be created using erasure coding schemes. The group of blocks created can be considered a slice), wherein each slice in the plurality of slices comprises a plurality of data chunks and at least one parity chunk (Paragraph [0128], the erasure coding can create a certain number of data blocks and parity blocks based on the desired number of disk or node failures to withstand), generating a plurality of segment entries, wherein each segment entry in the plurality of segment entries specifies a segment (Paragraph [0064]-[0065], describe the tables used to keep track of the data in the system which includes identifying the files and various characteristics of the files), generating a plurality of metadata slice entries, wherein each metadata slice entry in the plurality of metadata slice entries is associated with a slice in the plurality of slices and specifies an organization of the plurality of data chunks and the at least one parity chunk in each of the plurality of slices (Paragraph [0135]-[0137], describe the tables that are used to keep track of the various file versions/snapshots created meaning that the virtual machines/files and their chunks (Paragraph [0073] and [0117]) will have to be identified. Paragraph [0064]-[0065], location is one of the items that the tables can be used to keep track of meaning that there is an entry associated with each slice (collection of blocks/chunks)), storing the plurality of segment entries and the plurality of metadata slice entries, and storing, across a plurality of fault domains in the first data cluster, the plurality of data chunks and the at least one parity chunk of each slice in the plurality of slices based on the plurality of segment entries (Paragraph [0128], the chunks of the slice can be created and stored. Paragraphs [0064]-[0065] and [0135]-[0137], the tables and metadata for the files keep track of where the data is stored. Paragraph [0129], states that the topology of the system can be used to determine where to store the data including where other related chunks are residing (based on the segment information)), after storing the plurality of data chunks and the at least one parity chunk: obtaining a storage replication request; obtaining the plurality of segment entries (Fig. 3A and Paragraph [0116], discusses the process of scheduling backup operations, meaning a request to make a backup will be made at a certain point in time. Paragraph [0128], since the chunks needed to create the snapshot are identified it means that the proper tables (segment entries) would need to be identified so as to locate the proper chunks. It is also stated that the chunks can be replicated and stored in different areas), performing a replication of the slices to obtain a plurality of slice replicas; and storing, based on the organization specified in the plurality of segment entries, the plurality of slice replicas in a second data cluster, wherein the second data cluster comprises a second plurality of fault domain (Paragraph [0128], since the chunks needed to create the snapshot are identified it means that the proper tables (segment entries) would need to be identified so as to locate the proper chunks. It is also stated that the chunks can be replicated (creating the replicated slices) and stored in different areas. Paragraph [0084], states that the snapshots can be stored in either a local cluster repository or remote cluster repository (second cluster). Paragraph [0129], states that there exist failure domains (fault domains) within the clusters). Mazumdar does not teach the use of an accelerator pool in the first cluster to store data.
Knauft teaches the use of an accelerator pool in the first cluster to store data (Paragraph [0035], states that the nodes have two sets of storage devices, high performance (accelerator pool) and low performance, high capacity devices. Paragraph [0037], states that the metadata can be stored on the storage devices 108 which belong to the high performance pool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mazumdar to implement a two tiered memory system for writing data as taught in Knauft so as to issue efficient writes to erasure codded storage objects (Knauft, Paragraph [0018]).
Regarding claim 5, Mazumdar and Knauft teach all the limitations of claim 1. Mazumdar further teaches wherein the data is associated with an object (Paragraphs [0126] and [0128], state that the chunks can be associated with a file (object)).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Mazumdar and Knauft teach all the limitations of claim 5. Mazumdar further teaches wherein the data is associated with an object (Paragraphs [0126] and [0128], as stated in the rejection to claim 5).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Mazumdar and Knauft teach all the limitations of claim 5. Mazumdar further teaches wherein each segment entry in the plurality of segment entries further specifies the object (Paragraph [0064]-[0065], as stated in the rejection to claim 1).The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8 and 12-14, claims 8 and 12-14 are the computer readable medium claims associated with claims 1 and 5-7. Since Mazumdar and Knauft teach all the limitations of 1 and 5-7, they also teach all the limitations of 8 and 12-14; therefore the rejections to claims 1 and 5-7 also apply to claims 8 and 12-14.
Regarding claims 15, 19, and 20, claims 15, 19, and 20 are the data cluster claims associated with claims 1, 5, and 7. Since Mazumdar and Knauft teach all the limitations of claims 1, 5, and 7 and Knauft further teaches an accelerator pool; and a non-accelerator pool, wherein a data processor of the accelerator pool comprises a processor and memory comprising instructions (Fig. 1 and 2 and Paragraphs [0035]-[0036], show nodes with performance tier, capacity tier and storage stacks), they also teach all the limitations of claims 15, 19, and 20; therefore the rejections to claims 1, 5, and 7 also apply to claims 15, 19, and 20.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar and Knauft as applied to claims 1 and 8 above, and further in view of Galbraith et al. (US PGPub 2018/0107383, hereafter referred to as Galbraith).
Regarding claim 3, Mazumdar and Knauft teach all the limitations of claim 1. Mazumdar further teaches wherein the storing the plurality of slice replicas in the second data cluster comprises storing a segment in a first fault domain of the second plurality of fault domains, and wherein the data chunks are stored in the first fault domain (Paragraph [0128]-[0129], as stated in the rejection to claim 1, since the chunks make up the segments and slices and since the chunks can be stored in fault domains it means that the chunks and thereby the segments the chunks are associated with are stored in the fault domain). Mazumdar and Knauft do not explicitly teach wherein the segment comprises a data chunk of each slice in the plurality of slices, and wherein the data chunks are stored contiguously in the first fault domain.
Galbraith teaches wherein the segment comprises a data chunk of each slice in the plurality of slices, and wherein the data chunks are stored contiguously in the first fault domain (Paragraph [0028], discusses the existence of stripes (segment consisting of a chunk from each slice) and parity stripes that are written to the memory. The data in a stripe is written (stored) using a contiguous group of operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mazumdar and Knauft to use the RAID setup and writing procedure of Galbraith so as to improve the operation of a computer system by maximizing the number of stripe writes performed on a RAID array, and increasing storage access efficiency (Galbraith, Paragraph [0060]).
Regarding claim 4, Mazumdar and Knauft teach all the limitations of claim 1. Mazumdar further teaches wherein the storing the plurality of slice replicas in the second data cluster comprises storing a segment in a first fault domain of the second plurality of fault domains, and wherein the parity chunks are stored in the first fault domain (Paragraph [0128]-[0129], as stated in the rejection to claim 1, since the chunks make up the segments and slices and since the chunks can be stored in fault domains it means that the chunks and thereby the segments the chunks are associated with are stored in the fault domain. Several of the chunks can also be parity chunks). Mazumdar and Knauft do not explicitly teach wherein the segment comprises a parity chunk of each slice in the plurality of slices, and wherein the parity chunks are stored contiguously in the first fault domain.
Galbraith teaches wherein the segment comprises a parity chunk of each slice in the plurality of slices, and wherein the parity chunks are stored contiguously in the first fault domain (Paragraph [0028], discusses the existence of stripes and parity stripes (segment with a parity chunk of each slice) that are written to the memory. The data in a stripe is written (stored) using a contiguous group of operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mazumdar and Knauft to use the RAID setup and writing procedure of Galbraith so as to improve the operation of a computer system by maximizing the number of stripe writes performed on a RAID array, and increasing storage access efficiency (Galbraith, Paragraph [0060]).
Regarding claims 10 and 11, claims 10 and 11 are the computer readable medium claims associated with claims 3 and 4. Since Mazumdar, Knauft, and Galbraith teach all the limitations of 3 and 4, they also teach all the limitations of 10 and 11; therefore the rejections to claims 3 and 4 also apply to claims 10 and 11.
Regarding claims 17 and 18, claims 17 and 18 are the data cluster claims associated with claims 3 and 4. Since Mazumdar, Knauft, and Galbraith teach all the limitations of claims 3 and 4 and Knauft further teaches an accelerator pool; and a non-accelerator pool, wherein a data processor of the accelerator pool comprises a processor and memory comprising instructions (Fig. 1 and 2 and Paragraphs [0035]-[0036], show nodes with performance tier, capacity tier and storage stacks), they also teach all the limitations of claims 17 and 18; therefore the rejections to claims 3 and 4 also apply to claims 17 and 18.
	
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. The applicant argues that Mazumdar does not teach the metadata slices as stated in the claims. The examiner respectfully disagrees. Mazumdar in Paragraphs [0064]-[0065] and [0135]-[0137] describe the tables and metadata used to keep track of the location of the various chunks of the slice. These locations are how the chunks of the slice are organized in memory and therefore read on the limitations of the claims and do the exact same things as the metadata slice entries of the claims do. The function of the metadata slice entries in the claims is broad and generic in description and can be applied to any mapping data and the majority of metadata that is associated with a piece of data. Since the data can be replicate in Mazumdar, it means that in order to replicate it, it first has to be located and identified which is done using the metadata entries as that is their entire purpose. Therefore the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132